Citation Nr: 0415760	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease including as secondary to service-connected diabetes 
mellitus type II.

2.  Entitlement to an effective date, prior to May 8, 2001, 
for a grant of service connection for diabetes mellitus type 
II.

3.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity.

4.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity.

5.  Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU).




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1971.

The current appeal arose from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for type II diabetes mellitus with 
assignment of a 20 percent evaluation effective June 6, 2001.  

The RO also denied entitlement to service connection for 
coronary artier disease including as secondary to service-
connected type II diabetes mellitus.  The veteran's June 2002 
notice of disagreement (NOD) appears to have been limited to 
the denial of entitlement to service connection for coronary 
artery disease.  In February 2003 the RO issued a statement 
of the case (SOC) addressing the denial of entitlement to 
service connection for coronary artery disease.  The veteran 
submitted his substantive appeal in March 2003.

In February 2003 the RO granted entitlement to an effective 
date retroactive to May 8, 2001, for service connection for 
type II diabetes mellitus.

In August 2003 the RO denied entitlement to service 
connection for peripheral neuropathy of both lower 
extremities, and a TDIU.

At the December 2003 hearing before the undersigned Veterans 
Law Judge, the veteran expressed disagreement with the 
February 2003 rating decision wherein the RO selected May 8, 
2001 for the retroactive grant of service connection for type 
II diabetes mellitus.  He also expressed disagreement with 
the RO's August 2003 denials of entitlement to service 
connection for bilateral lower extremity peripheral vascular 
disease and a TDIU.  These matters are further addressed 
below.

In December 2003 the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration, and any appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In December 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued any VCAA notice letters which are 
compliant with Quartuccio, supra, with respect to any of the 
claims at issue.

The veteran has not been afforded the benefit of a VA 
examination in connection with his current claim with 
competent opinion expressed as to the etiology of coronary 
artery disease, and whether any relationship exists between 
it and his service-connected type II diabetes mellitus as 
mandated by the VCAA of 2000.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his coronary artery 
disease since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain any outstanding VA 
treatment reports at the Montgomery VA 
Medical Center.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special cardiology examination of the 
veteran, including on a fee basis if 
necessary, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of coronary artery 
disease.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that 
coronary artery disease is related to or 
had its onset during the veteran's period 
of active service, or if preexisting 
service, was aggravated thereby?

If it is determined that coronary artery 
disease is not related to service on any 
basis, the medical specialist should 
opine as to whether there exists any 
causal relationship between service-
connected diabetes mellitus type II and 
coronary artery disease.  

If no such relationship is determined to 
exist, the medical specialist should 
opine as to whether service-connected 
diabetes mellitus type II aggravates 
coronary artery disease.  If such 
aggravation is determined present, the 
medical specialist must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of coronary artery 
disease;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to type II diabetes 
mellitus based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of coronary artery disease are 
proximately due to service-connected type 
II diabetes mellitus.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.
7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for coronary artery 
disease to include as secondary to 
service-connected type II diabetes 
mellitus.

8.  The VBA AMC should issue a SOC 
addressing the NODs with the denials of 
entitlement to service connection for 
bilateral lower extremity peripheral 
vascular disease and a TDIU, and an 
effective date, prior to May 8, 2001, for 
a grant of service connection for type II 
diabetes mellitus.  The veteran should be 
notified of the need to timely file a 
substantive appeal if he wishes appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for coronary 
artery disease, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


